Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II and SEQ ID NO: 7 in the reply filed on 12/28/2020 is acknowledged.
Claims 1-2, 4-9, 11, 13-15, 17, 22 and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.

Status of the Claims
Claims 1-2, 4-9, 11, 13-15, 17, 19-20 and 22-27 are pending in this application.
Claims 1-2, 4-9, 11, 13-15, 17, 22 and 25-26 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 19-20, 23-24 and 27 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 and 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svanborg et al. (US 8796218).
The claims are directed to a product by process.
The MPEP 2113 states that product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Svanborg et al. teach a method for producing a biologically active complex, said method comprising contacting a recombinant -lactalbumin protein, which lacks intra-molecular disulfide bonds, with oleic acid under conditions in which a biologically active complex is formed, and isolating the biologically active complex, wherein cysteine residues in native -lactalbumin have been changed to other amino acid residues in the recombinant protein (claim 1).
Svanborg et al. further teach the composition is in an aqueous solution (column 4, lines 5-10).
Svanborg et al. additionally teach the salt is sodium chloride (claim 7).
Since the Office does not have the facilities for examining and comparing Applicant’s biologically active complex with the biologically active complex of the prior art, the burden is on the Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the biologically active complex of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

With respect to claim 27, Svanborg et al. teach the composition is formulated for use in treating cancer (claim 16).

Claims 19-20 and 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svanborg et al. (US 2015/0216945).
The claims are directed to a product by process.
The MPEP 2113 states that product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Svanborg et al. teach a composition comprising a biologically active complex comprising a polypeptide having the sequence of a naturally occurring protein or a variant thereof, wherein said polypeptide is at least partially unfolded as compared to the said naturally occurring protein; or a peptide of up to 50 amino acids derived from said polypeptide; and a fatty acid or lipid or a salt thereof (claims 1 and 9), wherein the polypeptide is an alphalactalbumin or a variant thereof and the fatty acid or lipid is oleic acid or a salt thereof (claim 2).
Svanborg et al. further teach the water soluble salt is an alkali metal salt such as sodium- or potassium salt (para [0040]). One of ordinary skill in the art would have at once envisaged using sodium- or potassium-chloride.
Since the Office does not have the facilities for examining and comparing Applicant’s biologically active complex with the biologically active complex of the prior art, the burden is on the Applicant to show a novel or unobvious difference between the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
With respect to claim 20, Svanborg et al. teach a pharmaceutical composition comprising the biologically active complex (para [0009]).
With respect to claim 27, Svanborg et al. teach the composition is formulated for use in treating cancer (para [0064]).

Claims 19-20 and 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svanborg et al. (WO 2010/079362).
The claims are directed to a product by process.
The MPEP 2113 states that product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Svanborg et al. teach a method for producing a biologically active complex, said method comprising contacting a recombinant protein having the sequence of a-lactalbumin or a fragment thereof but which lacks intra-molecular disulfide bonds, with oleic acid under conditions in which a biologically active complex is formed and isolating the complex (claim 1).
Svanborg et al. further teach the composition is in an aqueous solution (page 5, lines 25-29).
Svanborg et al. additionally teach the salt is sodium chloride (claim 7).
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
With respect to claim 20, Svanborg et al. teach a pharmaceutical composition comprising the biologically active complex (claim 12).
With respect to claim 27, Svanborg et al. teach the composition is formulated for use in treating cancer (claim 14).

Claims 19-20 and 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svanborg et al. (WO 2012/069836).
The claims are directed to a product by process.
The MPEP 2113 states that product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Svanborg et al. teach a biologically active complex comprising either a polypeptide having the sequence of a variant of a naturally occurring protein, wherein said polypeptide is at least partially unfolded as compared to the said naturally occurring protein; or a peptide of up to 50 amino acids; and a pharmaceutically acceptable salt of a fatty acid or lipid (claim 1), wherein the salt of fatty acid or lipid is a water soluble salt 
Svanborg et al. further teach the composition is in an aqueous solution (page 10, 2nd para).
Svanborg et al. additionally teach the salt is sodium chloride (page 12, 6th para).
Since the Office does not have the facilities for examining and comparing Applicant’s biologically active complex with the biologically active complex of the prior art, the burden is on the Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the biologically active complex of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
With respect to claim 20, Svanborg et al. teach a pharmaceutical composition comprising the biologically active complex (claim 22).
With respect to claim 27, Svanborg et al. teach the composition is formulated for use in treating cancer (claim 23).

Claims 19-20 and 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svanborg et al. (WO 2014/023976).
The claims are directed to a product by process.
The MPEP 2113 states that product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.

Since the Office does not have the facilities for examining and comparing Applicant’s biologically active complex with the biologically active complex of the prior art, the burden is on the Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the biologically active complex of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
With respect to claim 20, Svanborg et al. teach a pharmaceutical composition comprising the biologically active complex (page 12, lines 5-9).
With respect to claim 27, Svanborg et al. teach the composition is formulated for use in treating cancer (claims 25 and 34).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19-20, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Svanborg et al. (US 8796218).
The teachings of Svanborg et al. with respect to claims 19-20 and 27 have been discussed above.
Svanborg et al. do not teach the peptide consists of SEQ ID NO: 7 (KQFTKAELSQLLKDIDGYGGIALPELIATMFHTSGYDTQ).
However, Svanborg et al. further teach that the recombinant protein is -lactalbumin or a fragment thereof (abstract), wherein suitable fragments will be deletion mutants comprising at least 20 amino acids (column 1, lines 53-54).
One of ordinary skill in the art would have been motivated to make deletion mutants by deleting the last residues (i.e. residues 40-123) of SEQ ID NO: 1, and thus would have arrived at the instantly claimed SEQ ID NO: 7 (which consists of the first 39 residues of SEQ ID NO: 1 taught by Svanborg et al.).

Claims 19-20, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Svanborg et al. (US 2015/0216945).
The teachings of Svanborg et al. with respect to claims 19-20 and 27 have been discussed above.
Svanborg et al. do not teach the peptide consists of SEQ ID NO: 7 (KQFTKAELSQLLKDIDGYGGIALPELIATMFHTSGYDTQ).

One of ordinary skill in the art would have been motivated to make deletion mutants by deleting the last residue of SEQ ID NO: 5, and thus would have arrived at the instantly claimed SEQ ID NO: 7 (which consists of the first 39 residues of SEQ ID NO: 5 taught by Svanborg et al.).

Claims 19-20, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Svanborg et al. (WO 2010/079362).
The teachings of Svanborg et al. with respect to claims 19-20 and 27 have been discussed above.
Svanborg et al. do not teach the peptide consists of SEQ ID NO: 7 (KQFTKAELSQLLKDIDGYGGIALPELIATMFHTSGYDTQ).
However, Svanborg et al. further teach that the recombinant protein is -lactalbumin or a fragment thereof (page 1, lines 17-22), wherein suitable fragments will be deletion mutants comprising at least 20 amino acids (page 2, lines 9-10).
One of ordinary skill in the art would have been motivated to make deletion mutants by deleting the last residues (i.e. residues 40-123) of SEQ ID NO: 1, and thus would have arrived at the instantly claimed SEQ ID NO: 7 (which consists of the first 39 residues of SEQ ID NO: 1 taught by Svanborg et al.).

Claims 19-20, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Svanborg et al. (WO 2012/069836).
The teachings of Svanborg et al. with respect to claims 19-20 and 27 have been discussed above.
Svanborg et al. do not teach the peptide consists of SEQ ID NO: 7 (KQFTKAELSQLLKDIDGYGGIALPELIATMFHTSGYDTQ).
However, Svanborg et al. further teach that the polypeptide consists of SEQ ID NO: 5 (i.e. KQFTKAELSQLLKDIDGYGGIALPELIATMFHTSGYDTQA) (claim 10) or a fragment thereof (page 8, 7th para), wherein suitable fragments will be deletion mutants comprising at least 20 amino acids (page 6, 4th para).
One of ordinary skill in the art would have been motivated to make deletion mutants by deleting the last residue of SEQ ID NO: 5, and thus would have arrived at the instantly claimed SEQ ID NO: 7 (which consists of the first 39 residues of SEQ ID NO: 5 taught by Svanborg et al.).

Claims 19-20, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Svanborg et al. (WO 2014/023976).
The teachings of Svanborg et al. with respect to claims 19-20 and 27 have been discussed above.
Svanborg et al. do not teach the peptide consists of SEQ ID NO: 7 (KQFTKAELSQLLKDIDGYGGIALPELIATMFHTSGYDTQ).
th para) or a fragment thereof (page 4, 1st para), wherein suitable fragments will be deletion mutants comprising at least 20 amino acids (page 3, 7th para).
One of ordinary skill in the art would have been motivated to make deletion mutants by deleting the last residue of SEQ ID NO: 5, and thus would have arrived at the instantly claimed SEQ ID NO: 7 (which consists of the first 39 residues of SEQ ID NO: 5 taught by Svanborg et al.).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20, 23-24 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8796218. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same biologically active complex.
The claims are directed to a product by process.

‘218 teaches a method for producing a biologically active complex, said method comprising contacting a recombinant -lactalbumin protein, which lacks intra-molecular disulfide bonds, with oleic acid under conditions in which a biologically active complex is formed, and isolating the biologically active complex, wherein cysteine residues in native -lactalbumin have been changed to other amino acid residues in the recombinant protein (claim 1).
‘218 further teach the composition is in an aqueous solution (column 4, lines 5-10). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
‘218 additionally teaches the salt is sodium chloride (claim 7).
Since the Office does not have the facilities for examining and comparing Applicant’s biologically active complex with the biologically active complex of the prior art, the burden is on the Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the biologically active complex of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
With respect to claim 20, ‘218 teaches a pharmaceutical composition comprising the biologically active complex (claim 12).
-lactalbumin or a fragment thereof (abstract), wherein suitable fragments will be deletion mutants comprising at least 20 amino acids (column 1, lines 53-54).
One of ordinary skill in the art would have been motivated to make deletion mutants by deleting the last residues (i.e. residues 40-123) of SEQ ID NO: 1, and thus would have arrived at the instantly claimed SEQ ID NO: 7 (which consists of the first 39 residues of SEQ ID NO: 1 taught by ‘218).
With respect to claim 27, ‘218 teaches the composition is formulated for use in treating cancer (claim 16).

Claims 19-20, 23-24 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 19, 23-24, 26-28, 30, 34-35 and 38-44 of copending Application No. 14/419519. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same biologically active complex.
The claims are directed to a product by process.
The MPEP 2113 states that product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
‘519 teaches a composition comprising a composition comprising (a) milk, defatted milk, low protein milk, or defatted, low protein milk; (b) additional fatty acid or lipid or a salt thereof, wherein the additional fatty acid or lipid or a salt thereof is in a molar excess of the protein present in component (a); and (c) an acidifying agent in an amount that is sufficient to reduce the pH of the composition to less than 4; wherein the 
‘519 further teaches the water soluble salt is an alkali metal salt such as sodium- or potassium salt (page 7, lines 10-15). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). One of ordinary skill in the art would have at once envisaged using sodium- or potassium-chloride.
Since the Office does not have the facilities for examining and comparing Applicant’s biologically active complex with the biologically active complex of the prior art, the burden is on the Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the biologically active complex of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
With respect to claim 20, ‘519 teaches a pharmaceutical composition comprising the biologically active complex (page 3, lines 5-8).
With respect to claims 23-24, ‘519 teaches that the polypeptide consists of SEQ ID NO: 5 (i.e. KQFTKAELSQLLKDIDGYGGIALPELIATMFHTSGYDTQA) (page 4, 5th para), and also teach that suitable peptides for use in the complex of the invention may be a fragment of the polypeptide (page 3, 6th para), wherein suitable fragments will be deletion mutants comprising at least 20 amino acids (page 3, 7th para).

With respect to claim 27, ‘519 teaches the composition is formulated for use in treating cancer (page 1, lines 5-7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658